DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.

Reasons for Allowance
Claims 1-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses determining a set of time frequency resources based on received resource configuration for a bandwidth part and received indication of an available subband for a downlink signal which is received during a transmission opportunity based on the determined time frequency resources, search space sets and an identified offset that have been identified for the available subband.

A method for wireless communication at a user equipment (UE), comprising: 
identifying a bandwidth part configuration for the UE, the bandwidth part configuration indicating a set of frequency resources of a shared radio frequency (RF) spectrum band; 
receiving a resource configuration for a bandwidth part, the resource configuration indicating a plurality of subbands for the bandwidth part, at least one guard band between a first subband of the plurality of subbands and a second subband of the plurality of subbands, and a plurality of time-frequency resources; 
receiving, during a transmission opportunity, an indication of at least one available subband of the plurality of subbands for the transmission opportunity, the at least one available subband comprising a subset of the set of frequency resources, 
wherein the subset of the set of frequency resources comprises the first subband, the second subband, or any combination thereof; 
determining, based at least in part on the received resource configuration for the bandwidth part and the received indication of the at least one available subband, a set of time- frequency resources of the at least one available subband for at least one downlink signal, 
wherein the plurality of time-frequency resources comprise the set of time-frequency resources; 
identifying a plurality of search space sets for the at least one available subband, each of the plurality of search space sets associated with an index value; 
identifying an offset for a search space set of the plurality of search space sets based at least in part on the index value associated with the search space set; and 
receiving, during the transmission opportunity, the at least one downlink signal according to the determined set of time-frequency resources, the identified plurality of search space sets, and the identified offset.

Regarding claims 17 and 29-30, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-16 and 18-28, these claims depend from claims 1 and 17, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411